No.    80-96

                     I N THE SUPREME COURT OF THE STATE O M N A A
                                                         F OTN




CABINET RESOURCE GROUP, A Montana
Non-profit Corporation, M N A A
                         OTN
WILDERNESS ASSOCIATION, a Montana
Non-profit Corporation,

                                   P l a i n t i f f s and R e s p o n d e n t s ,



M N A A DEPARTMENT OF STATE LANDS,
 OTN
M N A A DEPARTMENT OF HEALTH, a n d
 OTN
ASARCO , I N C ,.
                                   D e f e n d a n t s and A p p e l l a n t s .



Appeal from:        ~ i s t r i c Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                                  t
                    I n and F o r t h e County o f Lewis a n d C l a r k .
                    H o n o r a b l e Gordon B e n n e t t , J u d g e p r e s i d i n g .

C o u n s e l o f Record:

       For Appellants:

            Murphy, Robinson, H e c k a t h o r n & P h i l l i p s , K a l i s p e l l ,
              Montana
            J o h n L. N e f f , Spokane, Washington
            Hughes, B e n n e t t , K e l l n e r & S u l l i v a n , H e l e n a , Montana
            J o h n F. N o r t h , Dept. o f S t a t e L a n d s , H e l e n a , Montana
            Mona J a m i s o n , Dept. o f H e a l t h , H e l e n a , Montana

       For Respondents :

            M o r r i s o n Law O f f i c e s , M i s s o u l a , Montana
            Goetz and Madden, Bozeman, Montana



                                                 S u b m i t t e d on b r i e f s : J u l y 2 2 ,   1980

                                                                      Decided :AU     G 2 5 11
                                                                                            99
                                                                                             1
Filed:
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion o f t h e C o u r t .

        P l a i n t i f f s b r o u g h t t h i s amended a c t i o n i n t h e D i s t r i c t

C o u r t , Lewis and C l a r k County, s e e k i n g a w r i t of mandamus

and d e c l a r a t o r y judgments a g a i n s t t h e Montana Department of

S t a t e Lands (DSL) and t h e Montana Department of H e a l t h and

Environmental S c i e n c e s (DHES).                 S e v e r a l motions were f i l e d

by d e f e n d a n t s , i n c l u d i n g a motion f i l e d by d e f e n d a n t ASARCO,

Inc.,     t o change venue from L e w i s and C l a r k County t o L i n c o l n

County.        On J a n u a r y 2 8 , 1980, t h e Honorable Gordon R. B e n n e t t

i s s u e d an o p i n i o n and o r d e r denying d e f e n d a n t ASARCO's
motion f o r change of venue.                    ASARCO, I n c . ,       appeals.

        ASARCO, I n c . ,       i s d e v e l o p i n g a major c o p p e r - s i l v e r mine

and o r e p r o c e s s i n g complex a d j a c e n t t o Mount Vernon i n t h e

C a b i n e t Mountains, a p p r o x i m a t e l y s e v e n t e e n m i l e s s o u t h of

Troy, Montana.             DSL and t h e United S t a t e s F o r e s t S e r v i c e
j o i n t l y p r e p a r e d b o t h d r a f t and f i n a l e n v i r o n m e n t a l i m p a c t

s t a t e m e n t s on t h e proposed development, and o n November 27,

1978, DSL i s s u e d a n o p e r a t i n g p e r m i t .
        The p l a i n t i f f s i n t h i s a c t i o n a r e two Montana n o n p r o f i t

c o r p o r a t i o n s , t h e C a b i n e t Resources Group and t h e Montana

W i l d e r n e s s A s s o c i a t i o n ; t h e former h a s i t s p r i n c i p a l p l a c e

of b u s i n e s s i n Libby, L i n c o l n County, Montana, and t h e

l a t t e r i n Bozeman, G a l l a t i n County Montana.                    Defendants DSL

and DHES are a g e n c i e s of t h e S t a t e of Montana w i t h t h e i r

o f f i c e s i n Helena, L e w i s and C l a r k County, Montana.                        ASARCO,
Inc.,     i s a New J e r s e y c o r p o r a t i o n r e g i s t e r e d and d o i n g

b u s i n e s s i n Montana w i t h o f f i c e s and a n a u t h o r i z e d a g e n t f o r
s e r v i c e of p r o c e s s i n Helena, L e w i s and C l a r k County, Montana.
        DSL i s c h a r g e d w i t h t h e r e s p o n s i b i l i t y of a d m i n i s t e r i n g

t h e Hard Rock ~ e c l a m a t i o nAct.             Pursuant t o t h a t responsi-

b i l i t y , DSL must r e v i e w , and s u b s e q u e n t l y g r a n t o r deny, a
h a r d r o c k mining p e r m i t based upon t h e a p p l i c a n t ' s mining

p l a n and t h a t p l a n ' s conformance w i t h w a t e r q u a l i t y , a i r

q u a l i t y , mine w a s t e d i s p o s a l , and r e c l a m a t i o n s t a n d a r d s .

~ e f e n d a n tDHES i s c h a r g e d w i t h t h e r e s p o n s i b i l i t y of ad-

m i n i s t e r i n g Montana w a t e r q u a l i t y laws.          Pursuant t o t h a t

r e s p o n s i b i l i t y , DHES must i s s u e o r deny p e r m i t s f o r d i s -

c h a r g e of p o l l u t a n t s i n t o s t a t e w a t e r s .

        P l a i n t i f f s c h a r g e t h a t when DSL approved t h e mining

p e r m i t i t v i o l a t e d t h e Montana Environmental P o l i c y A c t , t h e

1972 Montana C o n s t i t u t i o n , and t h e Hard Rock Reclamation

Act.      The c o m p l a i n t a l s o a l l e g e s t h a t DHES v i o l a t e d s t a t e

w a t e r q u a l i t y l a w s when i t r e f u s e d t o r e q u i r e t h a t ASARCO

o b t a i n a p o l l u t i o n discharge permit.               Claiming t h a t recre-

a t i o n and a e s t h e t i c b e n e f i t s d e r i v e d from t h e g e o g r a p h i c

r e g i o n of t h e ASARCO mine s i t e w i l l be a d v e r s e l y a f f e c t e d ,

p l a i n t i f f s s e e k a d e c l a r a t o r y judgment of l e g a l i n t e r p r e t a -

t i o n of s t a t u t o r y d u t i e s made by DSL and DHES.                  They a l s o

s e e k a w r i t of mandamus t o r e q u i r e t h e a g e n c i e s ' compliance

with t h e i r duties.

        N e i t h e r t h e m e r i t s of t h e d e c l a r a t o r y judgment nor t h e

m e r i t s o f t h e p e t i t i o n f o r w r i t of mandamus a r e b e f o r e t h i s

C o u r t on a p p e a l .    The s o l e i s s u e t o be d e c i d e d i s whether

t h e t r i a l c o u r t p r o p e r l y d e n i e d t h e motion of d e f e n d a n t

ASARCO, I n c . ,      f o r a change of venue from L e w i s and C l a r k

County t o L i n c o l n County.

        On August 2, 1979, d e f e n d a n t ASARCO, I n c . ,                  filed a

motion f o r a change o f venue f o r t h e f o l l o w i n g r e a s o n s :                     (1)

p r o p e r venue i s i n t h e c o u n t y i n which t h e r e a l p r o p e r t y

i n v o l v e d i s l o c a t e d , p u r s u a n t t o s e c t i o n 25-2-103,      MCA;        (2)

f o r t h e convenience of w i t n e s s e s ; and ( 3 ) t h e ASARCO o p e r a -

t i o n s i n i s s u e a r e i n L i n c o l n County.
         S e c t i o n 25-2-103,         MCA, d o e s n o t a p p e a r t o be i n t e n d e d

f o r t h i s type of action.                Cases b r o u g h t under t h a t s t a t u t e

d e a l w i t h d e t e r m i n a t i o n and r e c o v e r y of p r o p r i e t a r y i n t e r -

ests i n real property, n o t t h e environmental i n t e r e s t s

c l a i m e d by p l a i n t i f f s .    F r a s e r v . C l a r k ( 1 9 5 4 ) , 128 Mont.

1 6 0 , 273 P.2d 105; Beavers v . Rankin ( 1 9 6 3 ) , 142 Mont. 570,



        In the present case p l a i n t i f f s a r e requesting declara-

t o r y judgments and mandamus r e l i e f .                  The g e n e r a l venue

s t a t u t e s , therefore, apply.              B i l l i n g s A s s o c i a t e d Plumbing v .

Emerson ( 1 9 7 7 ) , 172 Mont. 369, 563 P.2d 1123; Lunt v. D i v i -

s i o n of Workmen's Comp., Dept. o f Lab.                        &   I.   ( 1 9 7 5 ) , 167

Mont. 251, 537 P.2d 1080.                     Because t h i s a c t i o n i s a g a i n s t

s t a t e a g e n c i e s and d e f e n d a n t s a r e r e q u e s t i n g a change of

venue, s e c t i o n s 25-2-105            and 25-2-201,         MCA,      are specifically

applicable.           They s t a t e :

        " A c t i o n s a g a i n s t a p u b l i c o f f i c e r o r p e r s o n spe-
        c i f i c a l l y appointed t o execute h i s d u t i e s f o r
        an a c t done by him i n v i r t u e of h i s o f f i c e o r
        a g a i n s t a p e r s o n who, by h i s command o r i n h i s
        a i d , does anything touching t h e d u t i e s of such
        o f f i c e r must be t r i e d i n t h e c o u n t y where t h e
        c a u s e o r some p a r t t h e r e o f a r o s e , s u b j e c t t o
        t h e power of t h e c o u r t t o change t h e p l a c e o f
        trial."          S e c t i o n 25-2-105, MCA.

        "The C o u r t o r judge must, on motion, change t h e
        p l a c e of t r i a l i n t h e f o l l o w i n g c a s e s :

        " (1) when t h e c o u n t y d e s i g n a t e d i n t h e com-
        p l a i n t i s n o t t h e proper county;

        " ( 2 ) when t h e r e i s r e a s o n t o b e l i e v e t h a t a n
        i m p a r t i a l t r i a l c a n n o t be had t h e r e i n ;

        " ( 3 ) when t h e convenience of w i t n e s s e s and
        t h e ends of j u s t i c e would be promoted by t h e
        change."     S e c t i o n 25-2-201, MCA.

        There i s no d i s p u t e t h a t a change of venue p u r s u a n t t o

s e c t i o n 25-2-201(1), MCA, i s n o t a m a t t e r of d i s c r e t i o n w i t h

t h e D i s t r i c t C o u r t , b u t i s mandatory i f t h e c o u n t y i n which
t h e a c t i o n was f i l e d " i s n o t t h e p r o p e r c o u n t y . "   Guthrie v.

Mont. Dept. of H.            and E. S c i e n c e s ( 1 9 7 7 ) , 172 Mont. 142, 561

P.2d 913; Lunt v. D i v i s i o n of Workmen's Comp.,                       Dept. of Lab.

&   I., supra.

        I n Guthrie w e established t h e general test r e l a t i n g t o

p r o p e r venue:

        "Thus t h e answer t o t h e q u e s t i o n of p r o p e r
        venue under s e c t i o n 93-2902 ( 2 ) , R.C.M.                1947
         [now s e c t i o n 25-2-105, MCA], l i e s i n t h e
        a n a l y s i s o f two dependent v a r i a b l e s , t h e na-
        t u r e of t h e c a u s e of a c t i o n and t h e t i m e and
        p l a c e where i t s p r i n g s i n t o e x i s t e n c e . "   561
        P.2d a t 916.

        ASARCO a r g u e s t h a t t h e p r o p e r c o u n t y i s t h e c o u n t y i n

which t h e a l l e g e d harm i s t h r e a t e n e d , t h e harm b e i n g c a u s e d

by t h e p h y s i c a l a l t e r a t i o n o f t h e l a n d , and n o t by a c t i o n s

o r i n a c t i o n s of p u b l i c a g e n c i e s wherever t h e y may be s i t u -

ate.     P l a i n t i f f s c o n t e n d t h a t when t h e a c t i o n i s one f o r

mandamus r e l i e f , p r o p e r venue l i e s i n t h e c o u n t y where t h e

p u b l i c o f f i c i a l o r agency r e s i d e s .

        I n an attempt t o unravel t h e i n e x t r i c a b l y intertwined
s t a n d a r d s of n a t u r e , t i m e and p l a c e of t h e c a u s e o f a c t i o n

t o d e t e r m i n e p r o p e r venue, i t i s n e c e s s a r y t o look a t case

law a s i t a p p l i e s t o t h e r e l e v a n t s t a t u t e s .

       An a c t i o n t o e n j o i n e n f o r c e m e n t of a n o r d e r o f t h e

P u b l i c S e r v i c e Commission r e d u c i n g u t i l i t y r a t e s from n a t u r a l

g a s s e r v i c e i n two c o u n t i e s was b r o u g h t i n Montana Dakota

U t i l i t i e s Co. v . P u b l i c S e r v i c e Com'n    ( 1 9 4 0 ) , 1 1 Mont. 78,
                                                                            1

107 P . 2d 533.         I n t h a t c a s e we h e l d t h a t where a c a u s e o f

a c t i o n i s t h e t h r e a t e n e d enforcement o r o p e r a t i o n of a n

o r d e r , " i t i s n o t t h e mere making of t h e o r d e r b u t t h e p l a c e

where it i s p u t i n o p e r a t i o n t h a t d e t e r m i n e s where t h e c a u s e

of a c t i o n arose.    "
         S i x months l a t e r , however, i n Bergin v. Temple ( 1 9 4 1 ) ,

1 1 Mont.
 1               539, 1 1 P.2d 286, we a n a l y z e d t h e c l a u s e "where
                       1

t h e c a u s e o r some p a r t t h e r o f a r o s e " and a r r i v e d a t a more

refined rule.            D e f i n i n g " c a u s e o f a c t i o n " a s t h e r i g h t which

a p a r t y h a s t o i n s t i t u t e a j u d i c i a l p r o c e e d i n g , and c i t i n g

Anglo American L.M.&A. Co. v . Lombard ( 8 t h C i r . 1 9 0 4 ) , 132

F.   721, w e saw " a r o s e " a s t h e key word and s t a t e d :                     "The

p l a c e where a c a u s e of a c t i o n a r i s e s i s t o be d e t e r m i n e d by

i n q u i r i n g where t h e a c t o r b r e a c h o c c u r s which g i v e s t h e

c a u s e of c o m p l a i n t and c r e a t e s t h e n e c e s s i t y f o r b r i n g i n g a n

action."         B e r g i n , 1 1 P.2d a t 289. I n making such a n i n q u i r y
                                1

i t i s e s s e n t i a l t o d e t e r m i n e t h e o b j e c t i v e of t h e c o m p l a i n t .

The o b j e c t i v e o f t h e p r e s e n t c o m p l a i n t i s mandamus.

        I n G i l d r o y v . Anderson ( 1 9 7 2 ) , 159 Mont. 325, 497 P.2d

688, an a c t i o n t o e n j o i n t h e governor from implementing a n

e x e c u t i v e o r d e r , t h i s C o u r t d i s c u s s e d Montana Dakota U t i l i t i e s

and h e l d t h a t b e c a u s e t h e p l a i n t i f f was a t t a c k i n g t h e o f f i -

c i a l a c t s of t h e g o v e r n o r e x c e e d i n g h i s l e g i s l a t i v e a u t h o r i -

t y , venue was p r o p e r i n Lewis and C l a r k County.                        Further-

more, when t h e n a t u r e of t h e a c t i o n i s mandamus, w e e s t a b -

l i s h e d i n Lunt, s u p r a , venue i s p r o p e r i n t h e c o u n t y where

t h e p u b l i c o f f i c i a l , whose a c t t h e p e t i t i o n e r s e e k s t o

compel, r e s i d e s .

        The p l a i n t i f f i n G u t h r i e s o u g h t t o permanently               enjoin

t h e d e f e n d a n t s from p h y s i c a l l y a l t e r i n g l a n d i n a s u b d i v i -

s i o n u n t i l s a n i t a r y r e s t r i c t i o n s were p r o p e r l y l i f t e d and

t h e p l a t approval properly secured.                       I n holding t h a t t h e

n a t u r e of t h e c a u s e of a c t i o n was t o p r e v e n t i r r e p a r a b l e

harm i n Teton County, and t h e r e f o r e t h a t i s where p r o p e r

venue s h o u l d b e , w e a t t e m p t e d t o a l l e v i a t e t h e a p p a r e n t

c o n f l i c t between Montana Dakota U t i l i t i e s and Lunt by

stating:
         ". . .     [ I n Lunt] t h e a c t i o n was f o r mandamus.
        I t i s d i f f i c u l t t o imagine mandamus, based a s
        i t i s on n e g l e c t o r r e f u s a l by a p u b l i c o f f i -
        c i a l t o p e r f o r m a m i n i s t e r i a l d u t y , which d i d
        n o t a r i s e as t h e C o u r t s a i d i n Lunt ' .            .. in
        t h e c o u n t y where t h e p u b l i c o f f i c i a l o f f i c i -
        a l l y refuses t o a c t o r neglects t o act.'"                     561
        P.2d a t 916.

        R e c e n t l y w e d e c i d e d a c a s e i n which t h e n a t u r e of t h e

c a u s e of a c t i o n was i d e n t i c a l t o t h a t i n t h e c a s e a t b a r .

I n McGrath v . Dore ( 1 9 7 8 ) , 177 Mont. 179, 580 P.2d 1385, 35

S t - R e p . 957, t h e S i l v e r Bow County A s s e s s o r b r o u g h t a c l a i m

f o r r e l i e f i n t h e form of d e c l a r a t o r y judgment and a mandamus

a c t i o n a g a i n s t t h e Department of Revenue.                   W ruled t h a t the
                                                                          e

a l l e g e d wrongful a c t s o f t h e Department of Revenue, i . e . ,

t h e n e g l e c t f u l o r i n t e n t i o n a l f a i l u r e t o pay f u l l amount of

wages a l l e g e d l y due p e t i t i o n e r , o c c u r r e d i n Lewis and C l a r k

County, hence g i v i n g r i s e t o p e t i t i o n e r ' s c a u s e of a c t i o n i n

mandamus i n t h a t c o u n t y .

        H e r e we c o n c l u d e t h e a l l e g e d wrongful a c t s , i . e . ,          DSL's

i s s u a n c e of an o p e r a t i n g p e r m i t and DHES's r e f u s a l t o re-

q u i r e p o l l u t i o n d i s c h a r g e p e r m i t s , o c c u r r e d i n L e w i s and

C l a r k County, t h u s a l l o w i n g p l a i n t i f f s ' c a u s e of a c t i o n f o r

d e c l a r a t o r y judgment and mandamus.                 The i s s u e of i n c o n v e n i e n c e

o f w i t n e s s e s w a s n o t r a i s e d on a p p e a l a n d , t h e r e f o r e , i t

need n o t be d e a l t w i t h a t t h i s time.

        The D i s t r i c t C o u r t ' s o r d e r denying d e f e n d a n t ASARCO's

motion f o r a change of venue i s a f f i r m e d .



                                                                                                  r

                                                           Justice                                1

W e concur:


    3 & 4 d%4
        Chief J u s t i c e




                                                           participate.